Citation Nr: 9911364	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  95-27 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right ulnar nerve 
palsy, to include right cubital tunnel syndrome.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left cubital tunnel 
syndrome.

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, and [redacted]


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant honorably served our nation during a time of 
war from April 1967 to April 1970.  The appellant received a 
Purple Heart with First Oak Leaf Cluster, five Bronze Star 
Medals for Heroism, Vietnam Service Medal with one Silver 
Service Star, Combat Infantryman Badge, and other decorations 
during his service in Vietnam.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1994 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO continued the 
10 percent disability evaluation for post-traumatic stress 
disorder and denied reopening claims for service connection 
for right arm disorder and left arm disorder.  In an August 
1998 rating decision, the RO granted a 30 percent evaluation 
for post-traumatic stress disorder.

Preliminary review of the record reveals that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board has reviewed the record with these 
mandates in mind and finds no basis for further action on 
this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Service connection for right arm condition was denied by 
the RO in July 1986.  The appellant did not appeal the 
decision as to that claim.

2.  The appellant filed a petitions to reopen the claim for 
service connection for right arm disability, which were 
denied in May 1990 and September 1992.  The appellant did not 
appeal the decision as to that claim.

3.  Service connection for disability of the left arm 
condition was denied by the Board in January 1989.

4.  The appellant has submitted current medical evidence of a 
nexus between right ulnar nerve palsy, to include cubital 
tunnel syndrome, and left cubital tunnel syndrome and 
service, which must be considered in order to fairly decide 
the merits of the claim.

5.  Right ulnar nerve palsy and left and right cubital tunnel 
syndrome are due to service.  

6.  Post-traumatic stress disorder is currently manifested by 
panic attacks, disturbances in motivation, nightmares, 
flashbacks, avoidance of confined spaces.


CONCLUSIONS OF LAW

1.  The September 1992 rating decision which denied reopening 
the claim for service connection for right arm condition is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 20.302(a), 20.1103 (1998).

2.  New and material evidence has been submitted to reopen 
claim for entitlement to service connection for right ulnar 
nerve palsy, to include cubital tunnel syndrome, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.156(a), (c) (1998).

3.  Right ulnar nerve palsy, to include cubital tunnel 
syndrome, was incurred in service.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 1991).

4.  The January 1989 Board decision which denied service 
connection for disability of the left arm is final.  
38 U.S.C.A. § 7104(b) (West 1991).

5.  New and material evidence has been submitted to reopen 
claim for entitlement to service connection for left cubital 
tunnel syndrome, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.156(a), (c) (1998).

6.  Left cubital tunnel syndrome was incurred in service.  
38 U.S.C.A. § 1110, 1154, 5107 (West 1991).

5.  Post-traumatic stress disorder is 50 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to reopen

In a July 1986 rating decision, service connection for right 
arm condition was denied.  The appellant did not file a 
notice of disagreement as to that claim.  Therefore, the July 
1986 rating decision became final.  In September 1987, 
service connection for left arm condition was denied.  The 
appellant appealed the denial, and the Board denied the claim 
in January 1989.

The appellant attempted to reopen the claim for service 
connection for right arm disability, which was denied in May 
1990 and September 1992.  The appellant did not file notices 
of disagreement following the denials, and the May 1990 and 
September 1992 rating decision became final.

As to the appellant's right arm, at the time of the September 
1992 denial, the appellant had brought forth statements that 
he injured his right arm in service and had current diagnosis 
of right ulnar nerve palsy.  In the September 1992 rating 
decision, the RO stated that the evidence had not shown that 
the right transportation ulnar nerve was related to a 
service-connected disability nor was it shown in service.  In 
essence, the RO had determined that the appellant had not 
brought forth competent evidence of incurrence of a right arm 
injury nor had he brought forth competent medical evidence of 
a nexus between the right ulnar nerve palsy and service.

As to the appellant's left arm, at the time of the January 
1989 Board decision, the appellant brought forth statements 
that he had injured his left arm in service and current 
complaints of a neurological disorder of the left upper 
extremity.  The Board stated that "[a]ny neurological 
disorder of the left upper extremity . . . was not manifested 
until many years after separation from service and cannot be 
reasonably attributed to any event which occurred during 
service."  In essence, the Board had determined that the 
appellant had not brought forth competent evidence of a nexus 
between the a left neurological disorder and service.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1998).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the June 1989 Board decision and the September 1992 
rating decision.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Court stated that the question that must be asked 
is, "Is [the evidence] probative of each issue which was a 
specified basis for the last final disallowance?"  Evans, 
9 Vet. App. at 283.

The appellant had an RO hearing in October 1994.  He stated 
the following:

Then I got to Vietnam and one of our 
missions, my team was sent out after a 
downed helicopter.  We went and got the 
dead and wounded out and we got them 
evacuated and started to pull the 
important stuff off the helicopter before 
blowing it up and we got hit by what we 
think a company-size force of Vietcong.  
I pulled the machine gun off the 
helicopter and used it cause they were 
overrunning us and I held it in my arms 
and fired and I got burned.  You know, 
infection over there is nasty and my arms 
got infected and I was hospitalized . . . 
I was hospitalized there for quite a 
while and ever since I came back, I've 
had these big problems with my 
arms . . . .

The appellant submitted a statement from a VA examiner in a 
VA outpatient treatment report, dated January 1996, who noted 
the appellant's right and left ulnar complaints and the 
history of the surgeries he had undergone as to his right and 
left arms and stated, "It is consistent that patient's 
current upper extremity injuries are related to his many 
extremity injuries sustained while in active duty.  The 
appellant submitted a statement from Dr. Don R. DeFeo, who 
stated that he believed that the appellant's arm problems 
were, in a sense, related to injuries incurred during his 
military service.

Additionally, the appellant had a Board hearing in December 
1998.  He reported the problems he had had with his arms, his 
right being worse than his left.  

At the time of the January 1989 Board decision and the 
September 1992 RO decision, there was an absence of competent 
evidence of a nexus between current right arm and left arm 
disabilities and service.  The Board is of the opinion that 
the additional evidence is new and material and serves to 
reopen the appellant's claims for service connection for 
right ulnar nerve palsy, to include right cubital tunnel 
syndrome and left cubital tunnel syndrome.  The VA examiner's 
and Dr. DeFeo's statements, if accepted as true, tends to 
establish a plausible assertion of incurrence of right arm 
and left arm disabilities in service.  The VA examiner's and 
Dr. DeFeo's statements that related the appellant's current 
arm problems to service was not previously submitted and 
bears directly and substantially upon the specific matters 
under consideration and must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
Therefore, the additional evidence is sufficient to reopen 
the appellant's claims for service connection for right ulnar 
nerve palsy, to include cubital tunnel syndrome, and left 
cubital tunnel syndrome, and the Board will review the claims 
for service connection on a de novo basis.  

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  The appellant has 
submitted a well-grounded claims in that he has brought forth 
evidence of a current diagnoses of right ulnar nerve palsy 
and right cubital tunnel syndrome and left cubital tunnel 
syndrome and has competent medical opinions relating the 
current right arm and left arm disabilities to service.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table).

At the outset, the evidence establishes that the appellant 
honorably served his nation during a time of combat.  He has 
been rewarded a remarkable number of decorations from his 
service.  The Board finds that the appellant was honest 
during his testimony.  

The appellant has submitted the two medical opinions 
discussed above, where both physicians attributed the current 
right arm and left arm disabilities to the injuries the 
appellant sustained in service.  The Board finds that there 
is no negative evidence as to the etiology of the appellant's 
current diagnoses of right ulnar nerve palsy, to include 
right cubital tunnel syndrome, and left cubital tunnel 
syndrome.  In reaching the determination, the Board notes 
that a veteran is competent to report inservice injuries.  
When seen in July 1970, he reported a history of pain in both 
elbows.  More importantly, he described tingling pain in the 
elbows when leaning on them.  Thus, service connection for 
right ulnar nerve palsy, to include right cubital tunnel 
syndrome, and left cubital tunnel syndrome has been 
established.  38 U.S.C.A. § 5107(a).


II.  Increased evaluation

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for post-traumatic stress disorder is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
his assertion that his service-connected disability has 
worsened raises a plausible claim.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  During the pendency 
of the appeal, the RO increased the appellant's disability 
evaluation from 10 percent to 30 percent.  The appellant has 
stated that he wants an evaluation in excess of 30 percent.  

The appellant has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  All relevant facts on this 
issue have been properly developed and the duty to assist has 
been met.  38 U.S.C.A. § 5107(a).

Service connection for post-traumatic stress disorder was 
granted by means of a September 1992 rating decision and 
assigned a 10 percent disability evaluation.

In a June 1993 VA outpatient treatment report, the VA 
examiner noted that the appellant had post-traumatic stress 
disorder and had been under treatment for two years.  The 
appellant reported that he was going to a veteran reunion in 
July and was fearful that he would get claustrophobic and 
anxious and asked for medication to help reassure him.  The 
appellant stated that he had taken Valium successfully.  The 
VA examiner stated that the appellant was a tall, husky man.  
He stated that there was no psychosis, depression, suicidal 
ideations, or homicidal ideations.  He stated that the 
appellant had mild anxiety.  The diagnosis was post-traumatic 
stress disorder.

The appellant submitted a March 1994 letter from the Post 
Office which stated that the appellant had been found 
"medically unsuitable" for the position of Laborer 
Custodial based upon significant psychological findings, 
specifically post-traumatic stress disorder.  The author of 
the letter stated that it was felt that postal employment 
could place the appellant's personal health and safety in 
jeopardy.  

The appellant had an RO hearing in October 1994.  The 
appellant submitted copies of his Bronze Star medals and his 
Purple Heart.  He stated that he was in Vietnam and that he 
was in a search-and-destroy group where their purpose was to 
kill.  He stated that he engaged in heavy combat constantly.  
The appellant stated that he saved other soldiers and had 
fellow soldiers die in his arms and that he shot and killed a 
lot of people.  He stated that he had a fight with a Vietcong 
and that he became trapped in a bunker, but was able to kill 
the Vietcong and escaped.  He described the fear he felt when 
he was trapped.  The appellant stated that he could not fly 
on airplanes or take elevators because he had a problem with 
confined areas.  He stated that he avoided situations that he 
knows will cause him dangerous reactions.  The appellant 
described having problems sleeping.  He described frustration 
with his life.  He stated that he had a temper and that his 
motivation was low.  The appellant noted that he had never 
hit anyone.

The appellant's wife stated that the appellant would get 
depressed and was irritable.  Ms. [redacted] stated that 
the appellant had had a reunion in the east and that he could 
not fly to it so they brainstormed as to how the appellant 
could attend it.  He took a train instead.  She noted that 
his going and taking a train was a major accomplishment.  She 
stated that the appellant was working on trying to overcome 
his fears.  Ms. [redacted] stated that the appellant was "a very 
respected, highly-motivated leader in the veteran community 
with his peers."  

The appellant stated that he was working at Knott's Berry 
Farm making $9.59/hour.  He stated that he felt like he was 
stuck in that position.  Ms. [redacted] noted that the appellant 
had survivor's guilt from losing a lot of friends in Vietnam.  
She stated that because of the survivor's guilt, she thought 
the appellant was devoted to helping veterans.

In an October 1994 letter, Dr. Ebrahim Amanat stated that the 
appellant had been receiving treatment since 1993 and that he 
had seen the appellant for the first time in September 1994.  
He stated that in his evaluation of the appellant, he found 
him to be hypervigilant, anxious, and, at times, violent.  He 
stated that the appellant's Global Assessment of Functioning 
(GAF) score was 40 and had been 50 in the last year.  He 
noted that the appellant had changed jobs 17 times in the 
past few years "due to his hypervigilance."

The appellant underwent a VA examination in November 1994.  
The appellant reported his family history and the combat and 
stressors he experienced in service.  The appellant noted 
that due to the lack of respect shown to Vietnam veterans, he 
started the Brothers of Vietnam Club in 1984 as a support 
group.  He stated that currently, he continued to experience 
bad temper, nightmares, and episodic depression.  The 
appellant stated that he felt cheated and was hateful and 
angry over his fear to be in a confined space or flying on an 
airplane.  He felt hypervigilant, sad, and guilty over the 
past and that he was easily irritable toward others.  He 
stated that he experienced flashbacks.  The VA examiner 
stated that the appellant was casually dressed and was open 
and responsive during the interview.  His speech was 
coherent, relevant, and organized.  The rate and volume of 
his voice was within normal range.  The content of his speech 
revealed no sign of auditory hallucinations, visual 
hallucinations, paranoia ideations, or suicidal or homicidal 
ideations.  His mood was mildly anxious and his affect was 
appropriate and full.  No overt signs of basic intellectual 
or memory function deficits were observed, and he was fully 
alert and oriented times four.

The VA examiner noted that the appellant's Minnesota 
Multiphasic Personality Inventory results showed a validated 
profile suggesting tendency and dissatisfaction, cynicism and 
masochistic confessing with possible exaggerated response to 
demonstrate psychological problems.  The clinical scale 
profile suggested tendency in impulsive acting out, having an 
inordinate need for excitement, distrustful, dissatisfied 
with relationship with others, angry, resentful, having 
difficulty modulating or expressing his feelings, saw a world 
as dangerous and saw others as rejecting and his behavior may 
have been unpredictable and nonconforming, as well as having 
multiple physical complaints.  His Incomplete Sentence Blank 
results showed trends in concern and support for Vietnam 
veterans, annoyance by "stupid people," and a love of 
sports and motorcycle clubs.

The appellant reported that he had stable employment at 
Knott's Berry Farm for the past six years and had a 
supportive marital relationship with his second wife since 
1978.  The diagnosis was post-traumatic stress disorder, 
chronic, and specific phobia, closed, confined space type.  
The GAF score was 60 for the past year and 61 currently.

The appellant underwent an evaluation with a VA social worker 
in November 1997.  The appellant reported that he still 
panicked in enclosed places such as elevators and airplanes.  
He reported being voted Veteran of the Year in California and 
was received at the White House by the President.  The 
appellant reported that he still saw Dr. Amanat.  He reported 
that he had two children with his previous wife, whom he had 
not seen in seven years, but that he had four grandchildren 
whom he would like to see.  The appellant stated that his 
wife from his second marriage, along with her children, would 
listen to him.  He expressed an interest in seeing his 
mother.  He stated that he had many friends from service, his 
church, and especially from the organization he founded 19 
years ago-The Brothers of Vietnam.

The VA social worker stated that the appellant spoke in an 
angry, sad way about his physical and emotional limitations.  
The appellant stated that he did not work in 1996, but that 
since 1997, he had worked at a motorcycle building site run 
by "a partner of mine."  The appellant reported that he was 
not sure how long he could continue because of his physical 
difficulties.  The VA social worker stated that she believed 
that appellant was able to work part time with a flexible 
employer.  She stated that the appellant's social world 
seemed expansive, but had great limits because his contacts 
were with people he had tested throughout the years.  She 
stated that his physical and medical problems, as well as 
psychological/sleep problems, impacted his life negatively on 
a continuum.

The appellant underwent a VA psychiatric evaluation in 
November 1997.  The appellant reported that he was still 
unable to get into planes, elevators, bathrooms in gas 
stations, or any room without a window.  He stated that he 
carried a knife with him in case he had to cut his way out of 
some place.  The appellant complained of feeling depressed 
and isolating himself, feeling angry, and grieving for 
friends that had been dying lately.  He noted the veterans 
group that he had established and stated that it had helped 
him a lot.  He stated that he was having more problems with 
the Vietnamese than he did before.  He stated that his wife 
was very controlling and that they had been having marital 
problems.  He stated that he wanted to go see his mother and 
stay there for good.  The appellant stated that he had 
attempted to go, but that panic attacks prevented him from 
finishing the trip. 

The appellant complained of difficulty sleeping.  He stated 
that he would awake three to four times per week dreaming of 
combat.  He stated that he overate from nervousness.  He 
reported startling easily.  He stated that he had worked at 
Knott's Berry Farm for 10 years until August 1995, when he 
got tired of the politics "and the bull."  He worked for 
six months as a mechanic at a friend's diesel shop, but that 
his arms could not take it.  He stated that he had been 
working for the last seven months in a motorcycle shop where 
they built custom-made motorcycles from scratch.

The appellant reported that he had two children and four 
grandchildren, and lamented about not being able to see them.  
The VA examiner noted that the appellant was very verbal 
during the interview, and at times tearful.  The appellant 
complained of feeling hot at times and cold at other times.  
He showed good eye contact and appeared depressed and anxious 
with full affect.  He denied suicidal ideation.  He noted 
occasional thoughts of wanting to hurt somebody but without 
any plan or intention to act on those.  He did not show 
paranoid ideation or admit to auditory hallucinations.  He 
was alert and oriented times three.  He was not able to 
repeat months of the year in reverse order.  He was able to 
remember three out of three objects after five minutes.  
Abilities to calculate and abstract were intact.  He was able 
to name four countries in the Middle East and cite a current 
event.  Insight and judgment appeared intact.  The diagnosis 
was post-traumatic stress disorder with phobic avoidance of 
confined spaces and history of panic disorder with 
agoraphobia.  The GAF score given was 60 in the past year and 
currently between 51 and 55.  The VA examiner stated, "His 
symptoms are in the lower half (51-55) of the moderate 
division (51-60) of the GAF scale.  

In a November 1998 letter, Dr. Amanat stated that he had been 
treating the appellant since 1990 for post-traumatic stress 
disorder and that the appellant had a great number of arousal 
intrusive symptoms and had been continuously hypervigilant, 
agitated, and self destructive.  Dr. Amanat stated that the 
appellant had responded slightly to treatment, but remained 
isolated, "as he becomes violent easily."  He stated that 
the appellant suffered from "severe depression" and that 
his current GAF score was 40.  He noted that the appellant 
tried hard to work.

The appellant had a Board hearing in December 1998.  Ms. 
[redacted] stated that she had been the appellant's therapist for 
"many, many years."  She stated that she was a mental 
health nurse practitioner, and that she helped him deal with 
the stress of the appellant's inability to work, but she 
noted that part of the appellant's inability to work came 
from his not being able to use his arms for manual labor.  
She stated that the appellant had to give up a job driving a 
truck because of he could not shift gears.  She stated that 
the appellant was stuck between a rock and a hard place 
because if he went to work, he injured his arms more, but if 
he did not work, he ended up with problems at home because no 
money was coming in and bills could not be paid.  The 
appellant stated that he was worried about injuring himself 
"for life."

The appellant was asked how he got along with other people.  
He stated that he did okay as long as people did not do 
anything stupid or put him in a dangerous situation or 
anybody else in a dangerous situation.  He stated that he did 
not like dealing with Vietnamese people.  He stated that he 
had a hard time dealing with things.  He noted that he ran 
the Brothers of Vietnam and that all the Vietnam veterans 
helped each other out.  He stated that when he was with his 
fellow Vietnam veterans, he was okay.  The appellant reported 
that he did not fly in airplanes.  He stated that Dr. Amanant 
gave him medication to take when he had panic and anxiety, 
but that he did not take the medicine unless he really needed 
it.  He stated that he would like to fly to North Carolina 
and Texas to see his son and his daughter.  

This Board Member noted that the appellant had been given GAF 
scores of between 40 and 60 and asked Ms. [redacted] what GAF 
score she would give the appellant.  She stated, "Maybe 45 
in actuality; of what actually happens in the jobs he's been 
in.  They don't last."  This Board Member asked why the jobs 
did not last.  She stated that the appellant had a great deal 
of difficulty maintaining his marriage and that he had 
difficult relationship with his children since he could not 
see them.  She stated that the appellant had a lot of 
problems with anger.  She stated that he got angry at a guy 
at the Vet Center and came back with knives and that she had 
to kick him out.  She stated that the appellant was bright 
and charming, but that on the wrong day, "you've got a very 
angry, violent man."  She stated that the appellant tried 
hard to control his anger, but that it did not always work.

This Board Member asked the appellant whether he was 
unemployable due to post-traumatic stress disorder.  The 
appellant stated, "If I am working and I'm by myself, I'm 
fine."  He stated that he did not like dealing with "stupid 
idiot morons," which would cause him to "cop a real nasty 
attitude."  He stated that he would not hit anyone-that he 
would get verbal.  He stated that he did not like dealing 
with people unless they were a veteran.  The appellant stated 
that when he got angry, he would disappear because he did not 
want to attack anybody or his wife.  He stated that part of 
his problem was that he did not know anything except 
construction or mechanics.  He was asked if his problem with 
finding employment was physical, and he stated yes.  The 
appellant stated that he was doing well because Ms. [redacted] 
helped him and because he had six guys who he was close to 
and his wife.

Service-connected disabilities are evaluated in accordance 
with a schedule of ratings that are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1998).

In the December 1994 rating decision on appeal, the RO 
reviewed the appellant's claim for post-traumatic stress 
disorder under the old rating criteria for mental disorders.   
The criteria for mental disorders changed in November 1996.  
In the August 1998 rating decision, when the RO granted the 
30 percent evaluation, it considered the appellant's claim 
under the new criteria.  When a regulation changes after a 
claim has been filed but before the appeal process has been 
completed (which would apply here), the version most 
favorable to the claimant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  See 38 U.S.C.A. § 5110.  Both 
the pre-November 1996 criteria and the post November 1996 
criteria will be laid out for the benefit of comparing the 
two.  The pre-November 1996 criteria and the applicable 
ratings are as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment - 100 percent 
disabling.

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment - 50 
percent disabling.

The post-November 1996 criteria and the applicable ratings 
are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

The Board notes that the appellant entered a claim to the 
effect that the condition was more severe than evaluated.  To 
that extent, he was correct, and the evaluation was increased 
from 10 percent to 30 percent in an August 1998 rating 
decision.  The appellant informed the Board that he wanted an 
evaluation in excess of 30 percent.

After having reviewed the evidence of record, the Board finds 
that the evidence supports a 50 percent disability evaluation 
for post-traumatic stress disorder.  In June 1993, the 
appellant expressed fear that he was worried about a veterans 
reunion because of his fear of claustrophobia.  He was 
anxious as well.  The VA examiner stated that the appellant 
had no psychosis, no depression, no suicidal ideations, or 
homicidal ideations and that the appellant had mild anxiety.  
In October 1994, the appellant stated that he was afraid to 
fly on airplanes or take elevators or be in any confined 
place.  He reported problems sleeping and described 
frustration with his life.  He stated that he had a temper 
and had problems with low motivation.  He stated that he had 
never hit anyone.  The appellant's wife stated that the 
appellant was depressed and irritable.  The appellant's 
therapist, Ms. [redacted], stated that the appellant was working 
on trying to overcome his fears and that he was "a very 
respected, highly motivated leader in the veteran community 
with his peers."  She stated that the appellant was devoted 
to helping veterans.

In October 1994, Dr. Amanat stated that the appellant was 
hypervigilant, anxious, and, at times, violent.  He gave the 
appellant a GAF score of 40 currently and 50 in the last 
year.  In November 1994, the appellant reported bad temper, 
nightmares, and depression.  He expressed upset feelings with 
being rejected for a position with the Post Office because of 
his post-traumatic stress disorder.  He stated that he felt 
cheated and was hateful and angry over his condition of being 
fearful of being in a confined space.  He stated that he was 
hypervigilant, sad, and had guilt from the past and was 
easily irritable.  He reported flashbacks.  The VA examiner 
stated that the appellant was open and responsive and that 
his speech was coherent, relevant, and organized.  There were 
no signs of auditory hallucinations, visual hallucinations, 
paranoia ideations, or suicidal or homicidal ideations.  The 
VA examiner stated that the appellant was mildly anxious and 
his affect was appropriate and full.  He was fully alert and 
oriented times four.

The VA examiner noted that the appellant's Minnesota 
Multiphasic Personality Inventory showed a validated profile 
suggesting tendency and dissatisfaction, cynicism, and 
masochistic confession with possible exaggerated response to 
demonstrate psychological problems.  The appellant reported 
that he had stable employment at Knott's Berry Farm for the 
past six years and had a supportive relationship with his 
wife.  The VA examiner gave the appellant a GAF score of 60 
for the past year and 61 currently.

In November 1997, a VA social worker stated that the 
appellant spoke in an angry, sad way about his physical and 
emotional limitations.  The appellant reported his panic 
attacks when being in confined places.  He reported that he 
had many friends from service, his church, and especially 
from the Brothers of Vietnam, an organization that he founded 
for Vietnam veterans.  The appellant stated that he had quit 
his job at Knott's Berry Farm and had worked for a friend at 
a motorcycle building site.  The VA social worker stated that 
she felt the appellant could work part time with a flexible 
employer.  She stated that the appellant's social world 
seemed expansive, but that it had great limits.  The 
appellant underwent a VA psychiatric evaluation that same 
month.  The appellant complained of feeling depressed and 
isolating himself, feeling angry, and grieving for friends 
that had been dying lately.  He noted that the Brothers of 
Vietnam had helped him a lot.

The appellant complained that his wife was controlling and 
that he was having problems with her.  He reported difficulty 
sleeping and that he would wake up frequently during the 
night.  He reported startling easily.  He stated that he had 
worked on motorcycles in a friend's shop for six months but 
quit because his arms could not take it.  Currently, he had 
been working for the past seven month in a motorcycle shop 
where they built custom-made motorcycles from scratch.  The 
VA examiner stated that the appellant was very verbal during 
the interview, and at times tearful.  He showed good eye 
contact and appeared depressed and anxious with full affect.  
He denied suicidal ideation.  He noted occasional thoughts of 
wanting to hurt somebody but without any plan or intention to 
act on those.  He did not show paranoid ideation or admit to 
auditory hallucinations.  He was alert and oriented times 
three.  The GAF score that the VA examiner assigned was 60 in 
the past year and 51-55 currently.

In a November 1998 letter, Dr. Amanat stated that the 
appellant had a great number of arousal intrusive symptoms 
and had been continuously hypervigilant, agitated, and self 
destructive.  He stated that the appellant became violent 
easily and gave the appellant a GAF score of 40.  The 
appellant had a hearing before this Board Member in December 
1998.  The appellant stated that he could get alone with 
people "okay" as long as people did not do anything stupid.  
He stated that had problems with dealing with Vietnamese 
people.  He stated that he liked being around other Vietnam 
veterans.  Ms. [redacted] stated that the appellant had trouble 
keeping jobs because of his not being able to use his arms 
for manual labor.  She was asked what GAF score she thought 
was appropriate for the appellant and she stated a 45.  She 
stated that the appellant had difficulty maintaining his 
marriage and that he had a difficult relationship with his 
children because he could not see them.  Ms. [redacted] stated 
that the appellant was bright and charming, but if you caught 
him on the wrong day, "you've got a very angry, violent 
man."  She noted that the appellant tried hard to control 
his anger.  The appellant reported that he had never hit 
anyone, nor would he.  He stated that as long as he was able 
to work by himself, he was okay.  He stated that his problem 
with working was more physical.  He stated that he was doing 
well because he had the help of Ms. [redacted] and had close 
friendships with six guys and his wife.  The Board finds that 
the medical evidence of record approximates a 50 percent 
disability evaluation for post-traumatic stress disorder.

Comparing the pre-November 1996 criteria to the post-November 
1996 criteria, the Board believes that neither one is more 
favorable to the appellant than the other.  The appellant's 
disability falls within the 50 percent evaluation under both 
criteria.  As to the old criteria, the evidence has shown 
that the appellant's ability to maintain effective or 
favorable relationships with people is considerably impaired 
and that his post-traumatic stress disorder has caused 
considerable industrial impairment.  It must be noted that 
the appellant and Ms. [redacted] have noted that the appellant 
has had difficulty keeping jobs because of his arms as 
opposed to his post-traumatic stress disorder.

As to the new criteria, the appellant has been described as 
depressed and having panic attacks regularly when he is 
confined in a small area.  In November 1997, he was unable to 
report the months of the year backwards, but he was able to 
name three out of three objects after five minutes.  He has 
difficulty in establishing and maintaining effective 
relationships, but has reported close friendships with fellow 
Vietnam veterans and his wife.  Because the RO has considered 
the appellant's disability under both criteria (although on 
separate occasions), a Bernard issue is not raised by the 
Board's consideration of both criteria in this decision.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

The evidence establishes that an evaluation in excess of 50 
percent is not warranted.  The appellant's ability to 
establish and maintain effective or favorable relationships 
with people is not severely impaired.  The appellant has 
consistently reported wanting to be with other Vietnam 
veterans.  It is the whole purpose he started the Brothers of 
Vietnam organization.  He wanted to start a support group.  
In November 1997, the VA social worker described the 
appellant's social world as "expansive."  The appellant 
reported close friendships and having a nice relationship 
with his wife (although he did report marital problems as 
well).  He has expressed the desire to see his children who 
live in North Carolina and Texas.  The appellant's problems 
with working has shown to be associated not only with the 
appellant's post-traumatic stress disorder, but also his 
physical problems.  Both the appellant and Ms. [redacted] have 
stated such.

The appellant has not expressed suicidal ideations, 
hallucinations, or delusions.  He reported wanting to hurt 
someone, but the VA examiner noted that he had no plan for 
such.  The appellant nor examiners have reported that the 
appellant has obsessional rituals which interfere with 
routine activities.  No medical professional has stated that 
the appellant is illogical, obscure, or irrelevant.  Such 
findings and his testimony rule out the existence of speech 
that is illogical, obscure, or irrelevant.  In fact, in 
November 1994, the VA examiner noted that the appellant was 
open and responsive during the interview.  His speech was 
coherent, relevant, and organized.  His affect was 
appropriate and full and he was fully alert and oriented 
times four.  In November 1997, he showed good eye contact and 
had full affect.  He was alert and oriented times three.  
This disproves the existence of spatial disorientation.

The Board must note the GAF scores assigned as they have 
varied from 40 to 61.  Although the GAF does not fit neatly 
into the rating criteria, the GAF is evidence, which the 
Court has noted the importance of the GAF and defined the 
terms of the GAF.  Carpenter v. Brown, 8 Vet. App. 240 
(1995).  GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A GAF score of 40 
and 45 (within the range of 41-50) is defined as is defined 
as "Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Id.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 61 to 70 is defined as "Some mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  A GAF score of 51-60 is 
defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.  
A GAF score of 50 (within the range of 41-50) is defined as 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Id.  A GAF score 
of 51-55 is defined as "Moderate Symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).  Id.  A GAF score of 61 (which is within the 
range of 61 to 70) is defined as "Some mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.

The scores assigned to the appellant have varied between mild 
symptoms to serious symptoms.  The Board has reviewed the GAF 
scores along with the psychiatric evaluations conducted 
throughout the appeal period.  The Board is aware that Dr. 
Amanat gave the appellant GAF scores of 40 and that Ms. 
[redacted] gave the appellant a GAF score of 45.  The record 
reflects that the appellant has not expressed suicidal 
ideations to any medical professional or severe obsessional 
rituals.  He has reported numerous friends and that his 
difficulty with keeping a job is also due to his physical 
problems.  Additionally, Ms. [redacted] noted that the appellant 
was working hard at dealing with his anger and that he was 
"a very respected, highly-motivated leader in the veteran 
community with his peers."  Dr. Amanat's assignment of a GAF 
score of 40 is given little probative value.  See Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  First, in his October 
1994 letter, he stated that he had first seen the appellant 
in September 1994, but in the second letter, he stated that 
he had been seeing the appellant since 1990.  Although 
competent, a mere statement of opinion, without more, does 
not provide an opportunity to explore the basis of the 
opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
His conclusory statements are outweighed by the detailed 
findings made by VA professionals and the appellant's 
statements and testimony.

Based on the reasons stated above and review of the claims 
files, the Board has determined that the preponderance of the 
evidence is against an evaluation greater than 50 percent for 
post-traumatic stress disorder.  The Board gives the VA 
examiners determinations that the appellant's GAF score is 
between 50 and 60 more probative value than the conclusory 
statement of Dr. Amanat's.  Ms. [redacted]'s finding of a GAF 
score of 45 is not in agreement with her description of the 
appellant's symptoms nor the appellant's own description.  
The Board concludes that Ms. [redacted]'s description of the 
appellant's symptoms is more probative than a naked GAF which 
stands in sharp contrast with such descriptions.  In regard 
to the Postal Service letter, the letter stressed what could 
happen rather than the appellant's state of mental health.  
Although there is some indicia of difficulty adapting, other 
evidence and his testimony reflect both his past ability to 
adapt and his belief he could still adapt.  In sum, the 
letter supports no more than a 50 percent evaluation.  

The appellant is competent to report his symptoms.  To the 
extent that he stated that he was worse than the 30 percent 
evaluation contemplates, the Board agrees and has granted a 
50 percent evaluation.  The Board finds that the medical 
findings do not support an evaluation in excess of 50 
percent.  The Board attaches greater probative weight to the 
clinical findings of skilled, unbiased professionals than to 
the appellant's statements, even if presented as testimony.  
The medical findings upon which the Board has based its 
determination do not include the GAFs assigned by Ms. [redacted] 
and Dr. Amanat's, as the Board has determined that their 
assignments of GAFs of 40 and 45 lack probative value.

Taking the appellant's contentions and testimony into account 
and the medical findings, post-traumatic stress disorder is 
no more than 50 percent disabling.  The Board specifically 
found that the appellant was credible in his testimony.  That 
credible testimony supports the grant of the 50 percent 
evaluation and no more.  To this extent, the preponderance of 
the evidence is against his claims and there is no doubt to 
be resolved. 38 U.S.C.A. § 5107(b) (West 1991).



ORDER

Service connection for right ulnar nerve palsy, to include 
right cubital tunnel syndrome and left cubital tunnel 
syndrome is granted.  A 50 percent rating for post-traumatic 
stress disorder is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

